Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, SEQ ID No. 1 and target region SEQ ID No. 215 in the reply filed on 02/14/2022 is acknowledged.  

Status of the Application
	Claims 1, 2, 6, 8, 15, 17, 18, 20-23, 25, 41-45, 54 and 55 are pending.  Claims 1, 2, 6, 8, 15, 17, 18, 20-23, 25 and 41-45 are currently under examination.  Claims 54 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 02/14/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 15, 17, 18, 20-23, 25 and 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites “wherein the agent comprises about 4 to about 50 contiguous nucleotides”. In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc.v.Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as “exceeding about 10% per second” is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting “at least about” were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” Amgen, Inc. v.Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). See MPEP § 2173.05(b)(II)(A).
In this case, Applicant uses the term “about” to mean “within the typical ranges of tolerances in the art” (paragraph 0071). It is unclear what is meant by the typical ranges of tolerances in the art or what is tolerated when using the claimed antisense 
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, there is no “bright line” by which to evaluate “about”, and so the claim is indefinite.
One of skill in the art could not interpret the metes and bounds of the claim and therefore the claims are indefinite.

Claims 23 and 25 further limit claim 1 and is indefinite because claim 1 recites the antisense polynucleotide is about 4 nucleotides in length yet claim 23 includes 5’ wing and 3’ wing segments up to 6 nucleotides in length which.  At a minimum, the antisense of claim 23 would be 20 nucleotides in length if it includes 6 nucleotides in each of the 5’ and 3’ wing segments.  Likewise, claim 25 recites the gap segment is 5 to 
Therefore the claims are indefinite.

Claim 2 refers to sequences in Table 3. This limitation is indefinite because MPEP 2173.05(s), which states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”

Thus the claims fail to particularly point out and distinctly claim the subject matter
in which applicant regards as the invention.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
s 1, 2, 6, 15, 17, 18, 20-23, 25 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of antisense polynucleotide agents of about 4 to about 50 nucleotides that inhibit expression of AGT.  The term ‘about’ can be interpreted to be any size about 4 nucleotides in length and encompasses agents as small as 1 nucleotide in length and over 50 nucleotides in length.

The specification does not describe a representative number of species of the genus of antisense agents in the range of 1 to over 50 nucleotides in length as claimed with the functional characteristics of inhibiting expression of AGT. 
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous sizes of antisense agents with varying inhibitory activity, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of antisense polynucleotide agents as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 15, 17, 18, 20-23, 25 and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (Alnylam Pharmaceuticals Patent 10,814,007 hereinafter ‘Alnylam” and Park et al. (US 20140313123).
Alnylam et al. teach a dsRNA inhibitor having SEQ ID No. 540 that is targeted to the region encompassed by Seq ID No. 215 (nucleotides 2277-2296) (see alignment below). Alnylam et al. do not teach the inhibitor can be an antisense polynucleotide as claimed.  MPP 2144.06 states that it would be obvious to substitute equivalents known for the same purpose.  In this case, it would have been obvious to make an antisense 
Park et al. teach using antisense oligonucleotides for inhibition of target gene expression wherein the antisense comprises a modified sugar moiety (see claim 9), comprise modified bases (embodiment 21) and internucleoside linkages (claim 15) and has a gapmer configuration (claim 10).  Park et al. teach the oligonucleotide can comprising a GalNAc ligand (see claim 1).
It would have been obvious to one of ordinary skill in the art to incorporate the known modifications as Park et al. teach these modifications improve the potency and efficacy of antisense oligonucleotides (see 0005).
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

RESULT 233
US-16-274-393-540/c
; Sequence 540, Application US/16274393
; Patent No. 10814007
; GENERAL INFORMATION
;  APPLICANT: ALNYLAM PHARMACEUTICALS, INC.
;  TITLE OF INVENTION: ANGIOTENSINOGEN (AGT) IRNA COMPOSITIONS AND METHODS OF USE
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: 121301-01304
;  CURRENT APPLICATION NUMBER: US/16/274,393
;  CURRENT FILING DATE: 2019-02-13
;  PRIOR APPLICATION NUMBER: 15/313,145
;  PRIOR FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCT/US2015/032099
;  PRIOR FILING DATE: 2015-05-22
;  PRIOR APPLICATION NUMBER: 62/047,978
;  PRIOR FILING DATE: 2014-09-09
;  PRIOR APPLICATION NUMBER: 62/001,731
;  PRIOR FILING DATE: 2014-05-22
;  NUMBER OF SEQ ID NOS: 1050
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 540

;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:oligonucleotide"
US-16-274-393-540

  Query Match              0.9%;  Score 23;  DB 5;  Length 23;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 1        2275 AATTCCAACCGACCAGCTTGTTT 2297
                  |||||||||||||||||||||||
SEQ 540        23 AATTCCAACCGACCAGCTTGTTT 1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635